DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12, 15, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halas et al. (US 10,766,024 B2) in view of Hawkins, II et al. (US 2012/0228236) or Usami (US 2013/0121889).
Regarding claims 1-7, 9-12, 15, 17, 18, 19, and 20, the reference Halas et al. teaches a plasmonic photocatalyst which may be supported on a catalyst support (see Abstract; col. 11, lines 10-45). The reference Halas et al. teaches that the catalyst support material may include insulating and semiconducting materials that have minimal optical absorption in the visible spectrum such as aluminum oxide or silica (see col. 11, lines 25-35), and that the catalyst support material can be in the form of an aerogel (see col. 11, lines 38-39). The reference Halas et al. further teaches that the plasmonic photocatalyst comprises a catalyst (see col. 2, lines 14-17; col. 4, lines 28-38; col. 7, lines 5-10) coupled to a plasmonic material having a plasmon resonant frequency designed to catalyze a desired chemical reaction by maximizing absorption of a predetermine target wavelength in the electromagnetic spectrum (see col. 5, lines 1-13; col. 6, lines 31-44). The reference Halas et al. further teaches that the disclosed plasmonic photocatalyst can be integrated into existing photocatalyst system and utilized similarly to any known photocatalyst (see col. 11, lines 10-17). The reference Halas et al. further discloses a specific example wherein a fixed-bed, continuous flow reactor is utilized for conducting a gas phase photocatalysis reaction using the disclosed plasmonic photocatalyst (see col. 19, line 24 to col. 20, line 67). The reference Halas et al. further discloses that the fixed-bed reactor is provided with a light source for illumination of white light into the interior of the fixed-bed reactor (see col. 19, lines 24-29), and that the fixed bed reactor may only be heated via only a reactant gas reacting with the plasmonic photocatalyst, without applying any additional dedicated heating source (see col. 19, line 24 to col. 20, line 67). 
The reference Halas et al., however, does not specifically disclose a reactor cell construction comprising: an optically transparent cylindrical enclosure; a first fitting to attach the reactor cell at a first end of the enclosure to at least one delivery channel for receiving at least one reactant input gas; a second fitting to attach the reactor cell at a second end of the enclosure to at least one delivery channel for outputting at least one output gas; and a catalyst support packed as a fixed bed substantially filling the enclosure, as required by the instant claims 1 and 15.
The reference Halas et al. also does not specifically disclose a reactor cell construction comprising: an enclosure comprising at least one input, at least one output, and a central cavity; a light source disposed in the central cavity; and at least one plasmonic photocatalyst on a catalyst support disposed within the enclosure and substantially surrounding the central cavity, as required by claim 19. 
The reference Hawkins, II et al. teaches a fixed-bed, continuous flow reactor cell, suitable for carrying out a gas phase photocatalysis reaction, comprising: an optically transparent cylindrical enclosure (210; 110); a first fitting (212; 112) to attach the reactor cell at a first end of the enclosure (210; 110) to at least one delivery channel for receiving at least one reactant input gas; a second fitting (218; 118) to attach the reactor cell at a second end of the enclosure (210; 110) to at least one delivery channel for outputting at least one output gas; a catalyst support packed as a fixed bed substantially filling the enclosure (see paras. [0054] - [0056]); and a photocatalyst supported on the catalyst support (see paras. [0039]; [0041]; [0042]; [0043]; Figs. 1 and 2). The reference Hawkins, II et al. further teaches that the enclosure can comprise an outer cavity and a central cavity arranged coaxially with the outer cavity, wherein the outer cavity contains the photocatalyst on the catalyst support and substantially surrounds the central cavity, and wherein the central cavity is configured to receive at least one of the light source and a thermal management feature (see paras. [0047]; [0051]; [0055]; Fig. 2). The reference Hawkins, II et al. further teaches that the reactor cell can be heated via the thermal management feature (see para. [0051]). The reference Hawkins, II et al. further discloses that the outer cavity of the enclosure can comprise a reflective surface facing the central cavity (see para. [0055]; Fig. 2).
The reference Usami similarly teaches a fixed-bed, continuous flow reactor cell (1), suitable for carrying out a gas phase photocatalysis reaction (see Abstract; paras. [0045]- [0049]; [0071]; [0078]; Figs. 1-2; and 13), comprising: an optically transparent cylindrical enclosure (2); a first fitting (31) to attach the reactor cell at a first end of the enclosure (2) to at least one delivery channel (33) for receiving at least one reactant input gas; a second fitting (32) to attach the reactor cell at a second end of the enclosure (2) to at least one delivery channel (34) for outputting at least one output gas; a catalyst support (3) packed as a fixed bed substantially filling the enclosure; and a photocatalyst (4) supported on the catalyst support (3). The reference Usami further teaches that the enclosure can comprise an outer cavity and a central cavity arranged coaxially with the outer cavity, wherein the outer cavity contains the photocatalyst on the catalyst support and substantially surrounds the central cavity, and wherein the central cavity is configured to receive at least one of the light source (see para. [0071]; Fig. 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Halas et al. and Hawkins, II et al. or Usami, and utilized the plasmonic photocatalyst taught by Halas et al. in place of the photocatalyst of Hawkins, II et al. or Usami, and predictably arrived at the instantly claimed reactor cell and method for transforming at least one reactant gas without undue experimentation, since the reference Halas et al. teaches that the disclosed plasmonic photocatalyst can be integrated into existing photocatalyst system and utilized similarly to any known photocatalyst (see col. 11, lines 10-17).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Halas et al. in view of Hawkins, II et al. as applied to claim 11 above, and further in view of Hallett (US 5,505,912).
Regarding claim 13, the reference Hawkins, II et al. teaches that the thermal management feature can comprise at least one heat sink cooled by flow of a fluid through the heat sink (see paras. [0023]; [0051]). The references Halas et al. and Hawkins, II et al., however, do not specifically disclose wherein the thermal management feature includes a fluid input coupled to a first end of the central cavity and a fluid output coupled to a second end of the central cavity such that fluid may flow through the reactor cell to add or remove heat from the reactor cell. The reference Hallett teaches a reactor cell comprising: an enclosure (12) comprising at least one input and at least one output; an outer cavity (14); and a central cavity (30) arranged coaxially with the outer cavity (14), wherein the central cavity (30) is configured to receive a light source and a thermal management feature (52), wherein the thermal management feature includes a fluid input coupled to a first end (38) of the central cavity (30) and a fluid output coupled to a second end (40) of the central cavity (30) such that fluid may flow through the reactor cell to remove heat from the reactor cell (see col. 7, lines 38-54; Figs. 1 and 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the thermal management feature taught by Hallett in place of the thermal management feature taught by Hawkins, II et al., as doing so would amount to nothing more than a simple substitution of one known cooling device for another to accomplish an entirely expected result.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Halas et al. in view of Hawkins, II et al. as applied to claim 11 above, and further in view of Hosein et al. (US 6,217,834).
Regarding claim 14, the reference Hawkins, II et al. teaches that the thermal management feature can comprise at least one heat sink cooled by flow of a fluid through the heat sink (see paras. [0023]; [0051]). The references Halas et al. and Hawkins, II et al., however, do not specifically disclose wherein the thermal management feature includes at least one metal rod or a plurality of metal wires. The reference Hosein et al. teaches that a heat absorbing element may suitably be provided on an exterior surface of a UV lamp to remove heat from the area of the lamp with which it is in contact so as to facilitate efficient emission of ultraviolet radiation from the lamp (see col. 2, lines 3-47; col. 3, lines 35-41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Hosein et al. (see col. 2, lines 3-47), to similarly provide any suitable heat absorbing element, including at least one metal rod or a plurality of metal wires, as a thermal management feature, on the light source of Halas et al. and Hawkins, II et al. so as to facilitate efficient emission of ultraviolet light from the light source.  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 would be allowable because the prior art of record does not disclose or fairly suggest the feature wherein the reactor cell further comprises a second plasmonic photocatalyst supported by the catalyst support, wherein the second plasmonic photocatalyst differs from the first plasmonic photocatalyst and maximizes absorption of at least a second predetermined target wavelength in the electromagnetic spectrum, as recited in claim 8. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774